*702In order for the appellant to obtain relief from her defaults in opposing the plaintiffs separate motions pursuant to CPLR 3126 to strike her answer and pursuant to CPLR 3215 (e) for leave to enter judgment against her, the appellant was required to demonstrate both a reasonable excuse for those defaults, as well as potentially meritorious opposition to the motions (see CPLR 5015 [a] [1]; L&L Auto Distribs. & Suppliers Inc. v Auto Collection, Inc., 85 AD3d 734, 735 [2011]). Here, even if the appellant preferred a reasonable excuse for her defaults, she failed to demonstrate a potentially meritorious opposition to the motions. Accordingly, the Supreme Court providently exercised its discretion in denying the appellant’s motion to vacate the judgment entered against her on June 3, 2008 (see Codoner v Bobby’s Bus Co., Inc., 85 AD3d 843, 844 [2011]). Skelos, J.P, Angiolillo, Belen, Lott and Roman, JJ., concur.